In a probate proceeding, in which Robert J. Piterniak and Laura Piterniak petitioned for specific performance of an alleged agreement for the sale of real property, the petitioners appeal from an order of the Surrogate’s Court, Suffolk County (Czygier, S.), dated June 11, 2007, which granted the motion of Ellen Cinque for summary judgment dismissing the petition.
Ordered that the order is affirmed, with costs.
The writings relied upon by the petitioners to establish the alleged agreement among the parties were insufficient to satisfy the statute of frauds, as they left for future negotiations certain essential terms of the contemplated contract and were subject to the execution of a more formal contract of sale (see Nesbitt v Penalver, 40 AD3d 596, 597-599 [2007]; Sabetfard v Djavaheri Realty Corp., 18 AD3d 640, 641 [2005]; Rahimzadeh v M.A.C. Assoc., 304 AD2d 636 [2003]; Checkla v Stone Meadow Homes, 280 AD2d 510 [2001]; O’Brien v West, 199 AD2d 369, 370 [1993]; Dutchess Dev. Co. v Jo-Jam Estates, 134 AD2d 478 [1987]).
The petitioners’ remaining contentions are without merit. Spolzino, J.P, Garni, Dickerson and Eng, JJ., concur.